Title: To John Adams from New Jersey Legislature, 20 February 1799
From: New Jersey Legislature
To: Adams, John



Sir,
House of Assembly February 20th. 1799

At a time like this, when our rights are invaded by a foreign nation, and our property unjustly taken away; when our ministers of reconciliation are treated with contumely and rejected with disdain; when the fate of conquered republics is presented to our view, to terrify us into submission, and that too, through the instrumentality of our own citizens; at a time like this, Sir, when weak men despond, and wicked men forsake their country, the Legislative council and General assembly of the State of New Jersey, think it their duty to express to you their entire confidence in the administration of the General Government, and their fullest determination to maintain and support it.
While we have strictly pursued the duties of neutrality, they have plundered our citizens on the high seas; they have seized and condemned our defenceless trading vessels; they have interdicted our commerce on pains of forfeiture. Under these injuries; we have remonstrated and reclaimed our right, but we have remonstrated and reclaimed in vain.
When we sent an ambassador with full powers to negotiate, and if we had offended to make satisfaction, they refused to hear him; when we bore with patience this wanton insult, and again sent three of our most distinguished citizens as envoys extraordinary, with still more explicit, and, if possible, more ample powers they did worse; they not only refused to hear them, but actually claimed the right of Selecting for themselves the man with whom they would negotiate. When we refused tamely to submit to such treatment, and continued to assert our rights, they pointed to their conquered provinces, groaning under the weight of their exactions, and told us our fate: nay, they even presumed to found their hopes of conquest here, on claims of interest in the American mind, superior to that which its own government had attained.
In a situation like this, when we had exhausted in vain all the means of conciliating the friendship of that nation, what less could be done consistently with our own honor, and our own safety, than to declare that treaty no longer obligatory on our part, which they, on theirs had openly violated, and professedly set at nought; than to abandon all further attempts at negotiation, and prohibit a friendly intercourse with those who had abused our friendship; than to draw forth the resources of the republic, in making preparations for defensive war.
Nor, while we feel the injuries of one nation, are we insensible to those of another. When we would  protect ourselves against the ravages of France, one of our ships of war has been attacked on the high seas by the English, with a superior force, and her men unjustly taken from her. Tho’ we confidently hope, that such an outrage against the law of nations, and such an infraction of our recent treaty will not be justified by that nation, yet we feel a noble pride in the firmness and decision of our Executive, when he gives peremptory orders to the commanders in our navy, never to yield their men, while they can maintain their ships.
Sensible of the blessings of Liberty, we rejoice, that we have in our Chief Magistrate, a man, who in times like these, dare to speak the sentiments of every true American, and at least claim to be free. The first to propose the independence of our country, always engaged in directing her councils, and making her interest the business of your life, we repose with confidence, Sir, on your wisdom and integrity aided and supported by the energy of the American people, to conduct her in this alarming crisis of her affairs, and to lead her to prosperity and peace.
That the fine spun Philosophy of some visionary men, and the over-weening ambition of others, disappointed in the pursuit of honors and offices, for which they were never fit, should array them against the government; that this band should aggregate to themselves many discontented foreigners, who can be happy under no laws, and even many honest emigrants, who being strangers in our land, are also strangers to that amor patriæ, which warms every true American bosom; and that these, in a day of difficulty, should oppose themselves to our public measures, is neither a subject of wonder, nor a cause of dismay.
Misrepresentation, and falsehood, may for a time lead even honest men astray. In these, as if they were the peculiar weapons of their warfare, the enemies of our country cannot bear restraint. But however restless they may feel, and however hard they may struggle, we rest assured that the force of Truth is great, and must at length prevail.
Representatives of a people, warmly attached to the constitution and the laws of their country, we may venture to say that the sentiments which we express are the sentiments of our constituents. Accustomed to order, and duly appreciating the blessings of good government, they will be the last to oppose, but we humbly presume, not the last to protect and defend them.
Accept, Sir, our sincerest wishes for your health and happiness; and be assured when we thus present them, we are actuated not soley by the respect and esteem, which we have for your person and character, but also by the love which we have for our country, and for the whole human race.
Signed in and by order of the House



William Coxe junr SpeakerCouncil chamber, February 20th. 1799.
Signed in and by order of Council.
Rd: Howell. PresidentCouncil-Chamber February 20th: 1799.
		Resolved,
That the Governor of this State be requested to transmit the foregoing address, to the Senators and Representatives of this State in the congress of the United States, to be by them delivered to the President, when he shall be pleased to receive the same.
Passed

John Beatty Secy.House of Assembly February 20th 1799
Passed

Maskell Ewing,Clerk.